JS 44 (Rev 11/15)

CIVIL COVER SHEET

Thc JS 44 cl\ul cover sheet and the unbrmul:`on contained herein neil|!er replace nor supp1clr1c:ul ll'\c |'11111g and service of pleadings or other papers as required by law, except as

provided b_y

16§:;11_ rules of ccmrl_ T|ns 1`0r1'r1, approved by the ludicia| Cunl`crunce 01`11\\: Uniied
purpose 01 inmatmg the civil docket sheer

r.'\`¢".`f'.' I;\".'S`."R( 1("/`1':‘}1\‘,‘\' ()N »W*.`.W' P.'l{¢'l'.` ()l?' ."HI.\' 1-`:‘).1(.\¢.'.}

Smlcs in September |974, is required 1`0r the use of the Clerk OfCourt 1`0rthe

 

DEF|:`.N DANTS
Bozinoff, Kenneth K.

Viking Constructors, LLC
Thors Hammer (USCG Doc, No. 1217683)

l. (a) PLAI_NTIFFS
Cooper, Davld

(b) County 01` Residence 01`Flrsl Listed P|aintift` 1\!11.|®[.')_3111¥ Of _AEhOF_a_Q§
//L'l\’(`l'.'}"/ /N (/ S. l)l1/4l/\/7'I["l'l ('AS/:`S)

County of Residence 01` First Listed Defendanl

NOTE:
THE TRACT OF LAND lNVOLVED

(C) Athl'neyS //"/rm .\“rnue. .-h¢‘:l'rws.\', am/ 'l`elaphone Num/)er) A[tOrt'l€yS ([/'Known)

Wayne G. Dawson, Dawson Law Group, LLC, P`O. Box 244965,

Anchorzagel A|aska 99524 - (907) 277-3995 Anchorage, Alaska 99501 - (907) 277-4222

Matanusk_g§\isi_t_n_a_ Boroug
fle (/.S. PI.A/N'/`II"I"(`ASI:'S ()/\/111/)
1N LAND CONDEMNA`I`[ON CASES, USE THE LO(',ATION OF

Samue| J. Fortier, Fortier & |V|ikko, 1600 A Street, Suite 101,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISD[CTION (l’/nce an "/\’"1)1()Hu B¢).\' ()n/y) I[I. CITIZENSHIP OF PR[NCIPAL PARTIES (l’./ace an "X" m ()ne H()x /¢`)r P/amu/]
(/"or Dl\'er_\'lly ('a.\'es ()nly) and ()He Br)x /E)r I)¢{f`endam)
13 1 U.S Governmem 15 3 Federal Question PTF DEF PTF DEF
Plamtiff (l /,S. G<)\’ernmen/ /Vt)t a Party) (`itizen ofThis State 13 1 g 1 lncorporated or Principal Place fl 4 g 4
cf Business 1n This State
Cl 2 U S Govemmenr El 4 Diversity Citizen of Another State 13 2 13 2 lncolporated and Pn'ncipa| Place 13 5 13 5
Defendanl (/rrdicale (`1/¢zen.s'hlp r)j Purlle.\' m l/em I/I) of`Business ln Anuther State
Cirizen or Subject ofa Cl 3 13 3 Foreign Nation [l 6 fl 6
FM£L*£.'.\.L“'_
IV. NATURE OF SUIT !!’hlw an "X" m ()ne B<)x Un.{lql
-€ONTM toIITS wmm§r*_m_ _ ”T "'_ vANKRvHCY MII
Cl 1 10 lnsurance PERSONAL INJURY PERSONAL [NJURY fl 625 Drug Related Seizure g 422 Appeal 28 USC 158 g 375 False Clajms Act
g 120 Marine 13 310 Airplane § 365 Pel'sonal lnjuly 4 of` Property 21 USC 881 Cl 423 Withdrawa| 13 376 Qui Tam (31 USC
g 130 Millel' Act 13 315 Airplane Produe\ Ploducl Liability 13 690 Other 28 USC 157 3729(3))
Cl 140 Negotiable lnsrrumem Liability 0 367 Health Care/ D 400 Slsm: Rc:lpportinnmcm
13 150 Recovery ovaerpayment 13 320 Assau|t, L.ibe| & Pharmaceul`leal 13 410 .»`\lilitm.\i':
& Enfol‘cement ofjudgment S|ander Personal lnjuly CI 820 Copynghts 13 430 fdmks Fll'ltl Bnhking
0 151 Medicare Act 13 330 Federa| Employers’ Producl hiability 0 830 Patent 13 450 (`ommerce
C\ 152 Reeovery of Defau|ted Liab`lliry |3 368 /-\sbestos Personal CI 840 Tl'ademark El 460 l)ep\!r!aliol\
Srudent Loans Cl 340 Marine 1njury Product 13 470 Rackcleer lnl\uens:ud and
(Excludes Vetelans) |3 345 Mar`me Producl Liabi\ity U_ L Col'mpt Org,anizations
Cl 153 Recovely ovaerpaymenl hiability PERSONAL PROPERTY 13 710 Fair Labor Slandards 13 861 HIA (13951“1) fl 480 Consumer Credit
of Vetel'an`s Benef'lts |3 350 1\/10t0r Vehic\e Cl 370 Other Flaud Acl 13 862 Black Lur\g (923) 13 490 Cable/Sat TV
C| 160 Stockholders’ Suits 13 355 1\/10t0r Vehic|e Cl 371 Truth 1n Lend`mg 13 720 Labor/Managemenl Cl 863 D1WC/D1WW (405(g)) O 850 Securities/Commoditie§/
13 190 Other Contract Product Liability 0 380 Other Personal Re|ations 13 864 SSlD T'ltle XVI Exchange
13 195 Cont'ract Product Liability CI 360 Other Personal Propelty Damage Cl 740 Railway Labor Act Cl 865 RSI (405(g)) 13 890 Other Starutory Actions
13 196 F\anchise Injuly 13 385 Property Damage 13 751 Family and i\/Iedical 13 891 /-\griculrura| Acts
CI 362 Personal lnjuly - Pl'oduct Liability Leave Act g 893 Enviror\mema\ Matters
Medica| Ma|plaetiee |3 790 Other Labor Li ti gation 13 895 Freedom of lnfolmatir)n
i gm .FEFERT\" Q!VI§ `R[Gg!§ FBQEER PE`.TITIQNS 13 791 Employee Retirement E§EM TA'X SU[‘\`S Act
Cl 210 Land Ccndemnatic)n 13 440 Other Civil Rights Haheas Corpus: 1ncorne Secu\ity Act [l 870 Taxes (U S Plaintiff D 896 Arbitration
13 220 Foreclosure [l 441 Voting Cl 463 A|ien Detainee Ol` Defend'<m[) g 399 Admini$frafiv€ PrOC€dur€
13 230 Rent Lease & Ejectmenr C| 442 Employment Cl 510 Motions to Vacate g 371 lRS*Third Parfy Acl/R€view 01' Appeal 01`
Cl 240 Torts 10 Land Cl 443 Housing,/ Sentence 26 USC 7609 Agency Decision
13 245 Tolt Produet Liability Aeeommodations |3 530 General Cl 950 Constitutionality of
13 290 /-\11 Other Real Pl‘operty l3 445 Amer w/Disabi|ities - 13 535 Death Penalry ` IN_I]VUG'RATION Stale Statutes
Employment Other: Cl 462 Naturalizalion Applieatlon
|3 446 Amer w/Disabilities - 13 540 Maudarnus & Other |3 465 Olher lmmig,mtion
Other U 550 Civ11 Rights /-\Ctions
Cl 448 Edueation L'_] 555 Prison Condition
13 560 Civi| Detainee -
Condilions of
Coanement

 

 

 

 

 

 

V. ORIG[N /P/ace an “X" m ()ne Br)x ()n/y)

 

Kl Origina| Cl 2 Removed from Cl 3 Remanded from 13 4 Reinstated or 13 5 Transferred from 0 6 Mu1t1d1strict
Proceeding State Court Appe|late Court Reopened ?Xnoth_e;r D\strlct th\gatlon
\',¢u:r.'r,{v
Cite the U S. ivi1 Statute under Whieh

0Ll are 11111’\§(D0 nat cile£\.juri.\‘dictional statutes unless diversity)

F_R.C.P. 9(h)', 46 U.S.C.A. Sec lOnS 1031 & 1050

Brief description 01` caus

VI. CAUSE OF ACTION e.
Jones Act - Comp|ai'nt for unpaid vvages

 

 

 

Vl[. REQUESTED lN IJ CHECK IF THIS ls A CLASS ACTlON DEMAND s CHECK YES only if demanded m complaint
COMPLAINT= UNDER RULE 23, F Rcv P 71.924-15 wm meman d Y@S g NO
VIII. RELATED CASE(S) l
IF ANY (éee m.\lru¢tmn.\). JUDGE DOC KET NUMBER

DATE lL/7//8.

FOR OI"FICE`. L|SE ONIJY

 

DWEC __
FFL
M

RECEIPT 4

___CU§W“S:LEB-Qv-QQZS_&-_SLPG’LYUUE’umem 1 _Fjled i‘Q/ijg¢.lg_page 1 UGQUDGE..__.-__._.__ _

JS 44 Reverse (Rev l 1/15)

lNSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by iow, except us provided by local rtilcs o{`court. |`his |`orm. approvch by die Jadiciatl t_` on |`crciicc of the l_|nited States in St:ptcniber 1974, is
required for thc usc ol`tlic Clei'k ol`(_`ottrl |`or the purpose ol'inilloi.ing lite civil docket s|ieet. Conscqtic:tt|)'. a civil cover sheet is submitted to the Clerk of
C ourt for cacli civil complaint filcd. `l`hc attorney |i|iiig a case should complete thc |"orm as ti)l|o\\-s:

t.(a)

(b)

(C)

ll.

[ll.

[V.

Vl.

VIl.

VI[l.

Plaintifl`s-l)efeutl:lnts. littler names (lasl. iirst, middle initiit|l of plaiiiti|`|' and dct`cnclant. lfthe plaiinlil`l`or dc|`cndaiil is a government agciicy, use
only the l`it|l name or standard alil'itcviations. lf` the plainti|`t`oi' defendant is an official within a govcmnicnl agcncy. identify first the agency and
then the official_, giving both name and title.

County ol` Residence. l-`or catch civil case filcd. except U.S. plaintiff cases. enter thc name o|`tlte county where the first listed plaintiff resides at the
time of liling. ln U.S. plainti|`|`cases, enter the name ofthe county in which l|ic iirsl listed defendant resides at the time of filing (NOTE: ln land
condemnation cases. the county of residence of the "defendant" is the location ol`ll'ic tract oi` land iiivolvcd.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. lf there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings Place an "X"
in one of the boxes. lf there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the l_lnitcd Slnlt:s, an amendment
to the Constitution, an act ofCongress or a treaty of the United States. ln cases where the U.S. is a party. the U.S. plaiiiti|`l`or defendant code takes

prcccdencc, and box l or 2 should be markcd.
Diversity of citizenship (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship ofthe different parties must be checked. (See Section 111 below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section ofthe JS 44 is to be completed if diversity Of citizenship was indicated above. l\/lark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section Vl below, is
sufficient to enable the deputy clerk or the statistical clerk(s) iri the Administrative Office to determine the nature of suit. lf the cause fits more than
one nature of suit, select the most definitive.

()rigin. P|ace an "X" in one oi`the six boxes

()riginal Proccedings. (l) Cases which originate in the United States district conrls.

Removcd from State Court. (2) Proceedings initiated in state courts may be i'cn'iovt:d to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing dailc.
Transferred from Another District. (5) For cases transferred under Titlc 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority ofTitle 28 U.S.C, Section 1407.

When this box is checked, do not check (5) above.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requcstcd in (.`omp|aint. Class Aclion. Place art "X" in this box if you arc filing a class action under Rule 23, F.R.Cv.P.
Dernant'|, ln this space enter the actual dollar amount being demanded or indicate other delnand. such as a preliminary injunction
Jury Demand. Check the appropriate box to indicate whether or not ajtiryl is being demanded

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. lf there are related pending cases, insert the docket
numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

Case 3:18-cv-00283-SLG Document 1 Filed 12/08/18 Page 2 012

